Citation Nr: 0841911	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty for training with the Army 
National Guard from December 1975 to May 1976.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that VA's duty to assist 
includes attempting to obtain additional medical treatment 
records and affording the veteran a new VA examination.

First, the Board notes that, during the December 2007 
hearing, the veteran asserted that he had back x-rays taken 
at the Tampa VA Medical Center in 1976.  These records are 
not a part of the claims file, nor has an attempt been made 
to obtain them.  The RO did request records from the Tampa VA 
Medical Center with regard to the veteran's prior knee claim, 
but only from April 1996 forward.  Pursuant to 38 U.S.C.A. 
§ 5103(c), the Secretary shall assist the veteran in 
obtaining relevant records of treatment at VA health care 
facilities.  Thus, in this case, VA has an obligation to 
attempt to locate the records from the Tampa VA Medical 
Center.

Next, in his December 2007 Statement in Support of Claim, the 
veteran identified treatment records from Lakeland General 
Hospital that he intended to obtain and send to the Board for 
consideration.  However, the veteran also signed an 
authorization and release form so that VA would be able to 
obtain those records.  Pursuant to 38 U.S.C.A. § 5103(b), the 
Secretary shall make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  There is no indication that VA has 
attempted to obtain records from Lakeland General Hospital 
pertaining to treatment of the veteran in October 1977.  The 
Board believes that, under 38 U.S.C.A. § 5103(b), VA has an 
obligation to do so.

Finally, during the December 2007 hearing before the Board, 
the veteran contended that if his back disorder was not 
related directly to active service, then it was at least a 
secondary result of his service-connected knee disability.  
Service connection for a left knee disability was awarded in 
November 1977.  The claims file contains numerous records of 
medical treatment for the veteran's knee.  However, there are 
no competent opinions addressing the question of whether the 
veteran's back disorder was caused or aggravated by his 
service-connected left knee disability.  Thus, a VA 
examination is required to address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send a request for any and all records 
from the Tampa VA Medical Center relating 
to treatment for the veteran's back 
disorder dated from 1976 to 1977.  If the 
records are unavailable, this fact should 
be noted in the record.  The veteran 
should be informed of any negative search, 
and advised that he can submit copies of 
any records he has in his possession.

2.  A request, along with the signed 
authorization and release form from the 
veteran, for records relating to treatment 
of the veteran for a back disorder in 
October 1977 should be sent to Lakeland 
General Hospital.  If the records are 
unavailable, this fact should be noted in 
the record.  The veteran should be 
informed of any negative search, and 
advised that he can submit copies of any 
records he has in his possession.

3.  Afford the veteran an examination to 
address the issue of whether it is at 
least as likely as not that a current back 
disorder was caused or aggravated by his 
service-connected left knee disability.  
The issues of causation and aggravation 
should be addressed separately.  

If the examiner determines that the 
veteran has a back disorder that has been 
aggravated by a service-connected knee 
disability, the examiner should report the 
baseline level of severity of said back 
disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the nonservice-
connected disorder is due to the natural 
progress of the disease, the examiner 
should, to the extent possible, indicate 
the degree of such increase in severity 
due to the natural progression of the 
disease.

The claims file must be made available to 
the examiner for review in associated with 
this examination.  

4.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




